Ingraham, J. (concurring):
I concur with the presiding justice in the conclusion that there should be a new trial, as I do not think that the real question in this case was fairly presented to the jury. The plaintiff on her direct examination did not testify as to whether or not the car stopped before she attempted to alight; but on cross-examination she testified, “ I did not get up from my seat at all before the' car came to a full stop; ” and again, “ the rear end of the car, it just passed the street; just passed the upper part of the street, and then it came to a full stop; then I got my left foot down on the step; my right foot was on the step — my right foot was also on the step ; both feet were on the step; my hand was still holding the rail when the car started; I put one foot down, and before I could put the other down the car started.” The complaint expressly alleges that the plaintiff, “ while attempting to ¿light therefrom, after the said car had been stopped, by the improper, negligent and careless starting of said car, by defendant’s servants, ere giving the plaintiff the opportunity to leave the same, whereby she was thrown off and from said car suddenly and violently into the street to the ground,” was injured, etc. Thus, the plaintiff’s cause of action as alleged in the complaint, and’ as sworn to by herself upon the trial, was based upon the negligent starting of the car before the plaintiff had an opportunity to alight. One of the witnesses called by the plaintiff contradicted the *298plaintiff as to the stopping of the car, ¡and testified that the car- did not come to a full stop; “ it a kind of stopped, it didn’t stop, but it went easy.” It appeaz:s by the record that after recess this-witness was recalled, and upon being ¡asked, “ Did you see the car-stop?” she answered, “Well, I did; the car stopped, and when it did stop it only stopped a minute or two, and as she was going-out the car started again; that is júst exactly what happened.” This testimony was after seeing and talking with the counsel for the plaintiff at the recess. The daughter of this last witness testified that she saw the plaintiff lying on the ground by the car a little below the down-town side of Sixty-eighth street and the Boulevard; that “ the car stopped after she (the plaintiff) fell out; it only stopped once; that is the only time I seen it stop. ” “ As it came along across-Sixty-eighth street it did not stop until after Mrs. Gilbertson had fallen out; no, sir; I didn’t see it stop until after she fell out, and I was looking at the car for my husband.” Then in answer to a question by the plaintiff’s counsel: “ Do you mean to say that the car had not stopped before she fell out ? A. No, sir; it had not stopped until after she fell out.”
■ The defendant called a passenger who was on the ear, the driver and a policeman, who swore that the car did not stop until after the plaintiff attempted to -alight. The plaintiff’s cause of action thus being based upon the allegation that the car did stop, but before she had an opportunity to alight, it was started, throwing her to the street, the court charged the jury as follows: “ Now, gentlemen, her story is this, and she is'to be judged by that: I got upon this car as a passenger and I paid my fare. At a certain point in the city of New York, I ¡asked the conductor to stop. lie rang the bell and the car got there to a. full stop, or s© very slow as to- be hardly in motion, and then she got uj> and put.her foot down towards the road, or towards a portion of the car which would be a step towards-the road, not touching the road, and in that condition the car started up and threw her off the car. * * * She says the car slowed so as to be barely, if at all, in motion, and that, while she was endeavoring to put her foot to the street and -had not left the car, it started suddenly. If the company.did that, it did wrong, and if you credit this story that she didn’t have time to leave the car, and that, while standing upon the step, the car started suddenly and threw her into-*299the street in the condition of leaving the car—if you find that to-be the fact, this case is proven one step only:” . This charge of the court to the jury as to the plaintiff’s story gave an erroneous statement of the effect of her testimony. She nowhere stated that the car had barely stopped or was. slightly moving at the time she-attempted to alight. She stated positively that it had stopped, which statement was contradicted by all of the witnesses who saw the car, except the one witness for the plaintiff who had. first said the car had not stopped, but subsequently changed her testimony. The effect of this instruction was that the jury could find for the plaintiff in case they found that the car had not stopped, but, while moving slowly, suddenly started and threw the plaintiff to the ground, of which there certainly was no evidence. Considering the evidence as it stood before the jury at the end of the case, the fact, that the plaintiff was contradicted as to the stopping of the car by every witness who saw the accident or had noticed the car, except the one witness who had first sworn positively that the car did not. stop and afterwards that it did, and considering the circumstances-under1 which this change of testimony was brought about, I think that the issue should have been clearly presented to the jury,, calling their attention to the distinct fact alleged, upon which negligence was predicated, and not in a way that would apparently justify a verdict for the plaintiff, without their finding that the car did come to a full stop, and that the accident occurred in consequence of the failure of the defendant’s employees to give to the-plaintiff sufficient time to alight from the car in safety. This condition was emphasized by the instruction given when the court’s, attention was called to the charge on this point, counsel for the defendant saying: “Your honor has charged in various places that, the plaintiff, I think, stated that either the car had come to a stop- or was slowing up when she jumped off. I submit 'that the testimony is that the plaintiff stated positively, that- the car had come: to a full stop. The court answered : “ Well, that is so much the worse. If the car started. after coming to a. ful-1 stop before she had time to alight that would be negligence, but her story was not quite that. It is for the jury to sáy,” thus emphasizing the former-instruction, the effect of which was that the jury would be justified in finding a verdict for the plaintiff, although the car had not come *300to a full stop before she had time to alight. It is true that the court subsequently charged, at the request of the defendant, that if the plaintiff alighted’ from the car while it was in motion, and before it had come to a full stop, and that if the jury believed that the plaintiff was not injured through the starting of the car after it had stopped, the verdict should be for the defendant, and that the only-negligence attempted to be proved in the case was the starting of the car after it had fully stopped and before the plaintiff had an opportunity to alight. I do not think that these instructions •can be said to have cured the error in the charge as made, which was certainly calculated to confuse the jury as to the direct issue presented to them by the pleadings, especially ’when it was emphasized by the court on his attention being called to his incorrect .statement which had been given of the plaintiff’s testimony.
■ The verdict was very large, There seems to have: been a clear ’ preponderance of evidence for the defendant; and, considering the way in which the case was submitted to the jury, it seems to me •evident that the jury did not have a clear perception.of the question that they were to determine. Fob that reason there should be •a new trial.
Van Brunt, P. J., Patterson and O’Brien, JJ., concurred.
Judgment reversed, new trial ordered, costs to appellant to abide • •event. '